DETAILED ACTION
Prosecution on the merits of this application is reopened on claims 1-7 considered unpatentable for the reasons indicated below: 
Claim 1 is rendered obvious by Reese et al. (US 10,220,859), which was cited in the IDS filed on 04/29/2022 as part of an RCE filed after the Notice of Allowance filed on 04/27/2022. Further, depending claims 2-7 are now rendered obvious in view of Reese and the previously cited references, as further explained below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Reese et al. (US 10,220,859) in view of Browning, Jr. (US 2018/0272172 A1).
Referring to Claim 1: Reese teaches a
a) A zip coaster rail (12) suspended above ground and forming a closed loop (Fig. 1) (Col. 5, lines 18-21); 
b) At least one trolley (16) located on the rail, the trolley being adapted for a rider to be  suspended under the trolley, the trolley being capable of riding along the rail (Col. 1, lines 32-35); 
c) A first station located along the rail (see annotated Fig. 1 below); 
d) A second station located along the rail (see annotated Fig. 1 below); 
e) The rail having plural sections and plural incline and decline portions, the first station containing a first section, the second station containing a second section (Col. 5, lines 5-10), the first station containing a first station incline portion and a first station decline portion (Fig. 2), the second station containing a second station incline portion and a second station decline portion, with the trolley traversing the respective incline portion of one of the stations before traversing the respective decline portion of the one station (Fig. 2); 
f) Each of the first and second stations containing a ramp for the rider to climb upward while the rider is coupled to the trolley (Fig. 1) (Col. 6, line 66 - Col. 7, line 8), the ramp contained within the first station being different than the ramp contained within the second station (Fig. 1), the respective decline portion of rail of a section extending from one of the first and second stations to the other of the first and second stations (Fig. 1).
	Reese does not specifically teach that the zip coaster is indoor. However, Browning teaches an indoor zip coaster (Para. [0051]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Reese to locate the zip coaster indoors, as taught by Browning, in order to protect both riders and the zip coaster itself from the outdoor elements.

    PNG
    media_image1.png
    364
    555
    media_image1.png
    Greyscale


Referring to Claim 2: Reese does not teach an indoor zip coaster contained within a building having a ceiling. However, Browning teaches an indoor zip coaster (17), further comprising a building that contains the zip coaster rail (35), the building having a ceiling, the ceiling having a height, the incline portion of each of the stations limited in height by the ceiling height (Para. [0051]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Reese to locate the zip coaster indoors inside of a building with a ceiling, as taught by Browning, in order to protect both riders and the zip coaster itself from the outdoor elements.

Referring to Claim 5: Reese does not specifically teach that the length of the zip coaster is determined by the cumulative slopes. However, Browning teaches an indoor zip coaster (17), wherein each of the decline portions (37) has a slope, with a length of the zip coaster rail determined by the cumulative slopes (Fig. 11) (Para. [0060]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Reese to determine the length according to the slope, as taught by Browning, in order to ensure that the riders have enough energy to travel to the end of the zip coaster.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Reese in view of Liggett et al. (US 2017/0036123 A1).
Referring to Claim 3: Reese does not teach a third station with incline and decline portions and a ramp for the rider to climb upward while coupled to the trolley. However, Liggett teaches a zip track and system, comprising a first, second, and third stations (170) located along the rail (20) (Fig. 4), the rail comprising at least three sections (Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Reese to add a third station, as taught by Liggett, with incline and decline portions and a ramp, similar to Reese’s first and second stations, in order to allow users to travel longer expanses while also allowing resting points along the route. Further, it has been held that mere duplication of essential working parts of a device involve only routine skill in the art. In re Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Referring to Claim 4: Reese does not teach a fourth station with incline and decline portions and a ramp for the rider to climb upward while coupled to the trolley. However, Liggett teaches a zip track and system, comprising a first, second, third and fourth stations (170) located along the rail (20) (Fig. 2), the rail comprising at least three sections (Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Reese to add a fourth station, as taught by Liggett, with incline and decline portions and a ramp, similar to Reese’s first and second stations, in order to allow users to travel longer expanses while also allowing resting points along the route. Further, it has been held that mere duplication of essential working parts of a device involve only routine skill in the art. In re Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Reese in view of Cylvick (US 2016/0046305 A1)
Referring to Claim 6: Reese does not teach a gate, a sensor and a controller. 
However, Cylvick teaches an unattended, sefl-guide, zip-line, tour system and method, comprising: 
a) a gate (17, 18) located at at least one of the first or second stations (12, 22), the gate movable between open and closed positions by a gate actuator (19), with the gate in the closed position blocking movement of the trolley in a forward direction and with the gate in the open position allowing movement of the trolley in a forward direction (Para. [0074]) (Fig. 2);
b) a sensor (15, 37) located along the respective rail section associated with the gate, the sensor capable of sensing (via RFID tag 35) the trolley (Fig. 4); 
c) a controller (40) having an input from the sensor and an output to the gate actuator (Para. [0090]), the controller causing the gate to be closed while a trolley (50) is located in the respective rail section (Para. [0077] and [0092]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Reese to use a gate, a sensor and a controller to detect the trolley in a gated rail section and to close the gate when the sensor detects the trolley in the respective rail section, as taught by Cylvick, in order to enhance the safety of riders by preventing the accidental loading of a single line with multiple users (see Cylvick, Para. [0077]).

Referring to Claim 7: Reese does not teach an entry sensor and an exit sensor to detect the trolley between the entry and exit and a controller to close the gate when the sensor detects the trolley between the entry and exit. 
However, Cylvick teaches an unattended, self-guide, zip-line, tour system and method, wherein the sensor is an entry sensor (15, 37) located at an entry (16) to the respective rail section (Fig. 2), further comprising: 
a) an exit sensor (25, 37) located at an exit (22) of the respective rail section, the exit sensor connected to the controller (Para. [0076]) (Fig. 1); 
b) the controller (40) causing the gate to be closed while a trolley (50) is between the entry and exit sensors on the respective rail section (Para. [0077] and [0092]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Reese to use entry and exit sensors to detect the trolley between the entry and exit and a controller to close the gate when the sensor detects the trolley between the entry and exit, as taught by Cylvick, in order to enhance the safety of riders by preventing the accidental loading of a single line with multiple users (see Cylvick, Para. [0077]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Reese et al. (US 2017/0120935 A1) is the published application of the above cited Reese et al. (US 10,220,859).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858.  The examiner can normally be reached on Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617